DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Shipe on 4/27/2022.
	Claim 14, line 9; replace “capable of” with --configured for--. 
	Claim 26, line 9; replace “capable of” with --configured for--. 

Allowable Subject Matter
3.	Claims 1-5, 7-19, 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, alone or in combination fail to explicitly disclose a method for determining a condition of a surface in the environment of a transportation vehicle, the method comprising: generating three-dimensional surface coordinates of the surface by a sensor arrangement, obtaining an approximation of the curvature contour of the surface in at least one direction based on the three-dimensional surface coordinates, and carrying out a classification of the three-dimensional surface coordinates based on the curvature contour and/or vertical separations of the approximation of the curvature contour from the three-dimensional surface coordinates to characterize the condition of the surface, and assigning a group of three-dimensional surface coordinates to a first class of the classification in response to the group of three-dimensional surface coordinates being, on average, arranged to an extent below the approximated curvature contour such that a first limiting value is exceeded, as amended, render the claims allowable over prior arts.
The closest prior arts, fail to explicitly disclose, a method for determining a condition of a surface in the environment of a transportation vehicle, the method comprising: generating three-dimensional surface coordinates of the surface by a sensor arrangement, obtaining an approximation of the curvature contour of the surface in at least one direction based on the three-dimensional surface coordinates, and carrying out a classification of the three-dimensional surface coordinates based on the curvature contour and/or vertical separations of the approximation of the curvature contour from the three-dimensional surface coordinates to characterize the condition of the surface, wherein the positions of the contact surfaces of the wheels of the transportation vehicle on the surface are determined, wherein the prospective trajectories of the positions of the contact surfaces of the wheels of the transportation vehicle are ascertained, and wherein the negotiability of the surface is checked for the prospective trajectories based on the classification of the three-dimensional surface coordinates pertaining to the trajectories, as amended, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        4/26/2022